Whitfield, C. J.,
delivered the opinion of tbe court.
Tbe trust deed in this case was prior to tbe judgment, and constituted, of course, a prior lien on the property embraced in tbe trust deed, which was sold by tbe mortgagor. Tbe amount received for tbe property subject to tbe trust deed stood in tbe place of that property, and tbe trustee, tbe appellant, bad a prior right to tbe fund. It is perfectly manifest from tbe record that it was not any equity of redemption that was sold or attempted to be sold, but that the effort was to sell the whole property; but, whatever was attempted), tbe thing was subject to tbe trust deed, and tbe money arising from tbe sale of the thing stands in tbe place of the thing sold.
Wherefore tbe judgment is reversed, and the cause remanded.

Reversed.